             Case 2:20-cv-00537-DSC Document 10 Filed 05/21/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DEBRA M. PARRISH,                             )
                                              )
                        Plaintiff,            )       CIVIL ACTION NO. 20-537
                                              )
         v.                                   )       JUDGE DAVID S. CERCONE
                                              )
UNITED STATES DEPARTMENT OF                   )       (Electronic Filing)
HEALTH AND HUMAN SERVICES,                    )
                                              )
                        Defendant.            )

                       MOTION FOR ENTRY OF SCHEDULE FOR
                     FOIA PROCESSING AND AMENDED PLEADINGS

        The Defendant, United States Department of Health and Human Services, by its

undersigned counsel, hereby moves for entry of an order specifying a schedule for production of

Freedom of Information Act materials sought and for amending the pleadings. Counsel for the

Defendant has discussed the schedule proposed below with counsel for the Plaintiff who advises

that she does not agree with the schedule proposed.

        1.       Plaintiff, Debra Parrish sues seeking records pursuant to the Freedom of

Information Act, 5 U.S.C. § 552 et seq. (FOIA). ECF No. 1. Plaintiff is seeking materials

relating to an internal training presentation for Administrative Law Judges held at the

Department of Health and Human Services (hereinafter “HHS”). See generally ECF No. 1.

        2.       The Freedom of Information Act Office of HHS categorized Plaintiff’s request as

constituting “unusual circumstances” because the records sought were maintained outside of the

FOIA office. See 5 U.S.C. § 552(a)(6)(B)(iii). Plaintiff’s request was thus placed in the

complex queue in order of requests received. See 5 C.F.R. § 5.24(e). Requests are then

processed on a first-in, first-out basis.
            Case 2:20-cv-00537-DSC Document 10 Filed 05/21/20 Page 2 of 5




       3.       Since receiving Plaintiff’s request, the FOIA Office has been processing the

request consistent with its regulations. Plaintiff’s request does not constitute one for which

expedited review is necessary.

       4.       Consistent with its review, the FOIA Office has identified and collected several

responsive documents in this matter. Two of the responsive documents, a PowerPoint

presentation and a sign-in sheet, are contained in electronic files that HHS is able to produce by

May 29, 2020.

       5.       The final responsive document is a video recording that HHS is able to produce

by July 22, 2020. HHS requires additional time to review the video to determine what

exemptions apply and prepare it for production. See Ex. 1, Declaration of Brandon Gaylord ¶ 4.

HHS believes it may need to redact portions of the recording that are subject to exemption. Id.

       6.       There are several steps involved in production of the responsive video recording.

First, the Office of Medicare Hearings and Appeals had to transmit the video recording to

attorneys in HHS’s General Law Division and FOIA Office. The recording is approximately 339

MB in size. Because of the size of the recording and restrictions imposed by the Mayor of

Washington, DC requiring telework to the extent possible because of the COVID-19 Pandemic,

the persons within the Office of Medicare Hearings and Appeals had difficulty transmitting the

video recording to the FOIA office and were only able to transmit the video this week. See Ex. 1

¶ 3. Second, now that the FOIA Office has received the recording, they must review the

approximately 49 minute recording to determine whether any of the content is subject to the

FOIA exemptions from production. Third, the FOIA Office and HHS Office of General Counsel

must discuss any content subject to exemption with both program personnel within HHS and

personnel within the Department of Justice to determine to what content certain exemptions



                                                 2
            Case 2:20-cv-00537-DSC Document 10 Filed 05/21/20 Page 3 of 5




apply. Fourth, once a determination has been made about information subject to one or more

exemption, HHS will need to have the recording redacted to exclude material not subject to

production. Because the HHS FOIA Office does not itself possess this video redaction

capability, HHS will need to provide to another component of HHS or another federal

government agency the specific time stamps subject to recording. Id. ¶ 4. Fifth, the video must

then be redacted and copied. Defendant expects this process will require approximately two

more months to complete. Id.

       7.       The two months are necessary because Plaintiff’s request is number 1730 out of

2329 in the complex queue, and does not merit expedited processing. Id. ¶ 6. Processing

documents responsive to Plaintiff’s request faster than the requests ahead of her request in the

processing queues would allow Plaintiff to jump the line in front of other requesters.

       8.       In addition, the HHS FOIA Office’s resources are decreased at this time due to a

higher-than average number of requests, a higher-than average number of FOIA matters in

litigation, and decreased staffing. As described in the Declaration of Brandon Gaylord, as of

April 30, 2020, the HHS FOIA Office is currently involved in thirty-nine FOIA litigation

matters, which includes 100 to 120 individual FOIA requests. Ex. 1 ¶ 8. In accordance with

Court orders or agreed-upon processing schedules in these FOIA litigation matters, the HHS

FOIA Office is processing 15,000 to 17,000 pages per month. Id. Additionally, in the first three

months of calendar year 2020, the HHS OS FOIA Office received 515 FOIA requests, putting it

on an annual pace of 2,060 compared to the 1,733 requests received in FY 2019. Id. The FOIA

office has also had two full-time staff depart in FY 2019.

       9.       Defendant requests that the Court enter an order consistent with the production

timeline set forth above, requiring production of the electronic files containing the presentation



                                                 3
          Case 2:20-cv-00537-DSC Document 10 Filed 05/21/20 Page 4 of 5




and sign-in sheets by May 29, 2020 and the video recording by July 22, 2020. Defendant also

requests that, within 30 days of Defendant’s final release, Plaintiff be ordered to file an Amended

Complaint with respect to any part of the release she challenges, or in the alternative, advise the

Court that she is satisfied with the production and voluntarily withdraws this FOIA action.

        10.     Defendant respectfully requests further that to the extent Plaintiff files an

Amended Complaint, Defendant’s response be due within 45 days of the filing of the Amended

Complaint.

        11.     The foregoing schedule provides the Defendant with the opportunity to respond to

Plaintiff’s request in the first instance, and allows the parties to narrow or eliminate the need for

further litigation before this Court.

        WHEREFORE, Defendant, United States Department of Health and Human Services

respectfully requests that the Court issue an Order setting forth a schedule for FOIA processing

and amended pleadings as described above, and as set forth in the attached proposed Order.

                                                       Respectfully submitted,

                                                       SCOTT W. BRADY
                                                       United States Attorney


                                                       s/ Jacqueline C. Brown
                                                       JACQUELINE C. BROWN
                                                       Assistant U.S. Attorney
                                                       Western District of Pennsylvania
                                                       Joseph F. Weis, Jr. U.S. Courthouse
                                                       700 Grant Street, Suite 4000
                                                       Pittsburgh, PA 15219
                                                       Tel.: 412-894-7565
                                                       Fax: 412-644-6995
                                                       E-mail: jacqueline.c.brown@usdoj.gov
                                                       NY Bar




                                                  4
         Case 2:20-cv-00537-DSC Document 10 Filed 05/21/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of May, 2020, a true and correct copy of the within

Motion for Entry of Schedule for FOIA Processing and Amended Pleadings was served via ECF

electronic filing upon the following:


                                          Debra M. Parrish
                                        Debra M. Parrish, P.C.
                                        788 Washington Road
                                        Pittsburgh, PA 15228




                                                      s/ Jacqueline C. Brown
                                                      JACQUELINE C. BROWN
                                                      Assistant U.S. Attorney
